


110 HR 4162 IH: San Bernardino Biomass Use Facilitation

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4162
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Lewis of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for an exchange of lands with San Bernardino
		  County, California, to enhance management of lands within the San Bernardino
		  National Forest, and for other purposes.
	
	
		1.Short title and
			 purposes
			(a)Short
			 titleThis Act may be cited as the San Bernardino Biomass Use Facilitation
			 Act.
			(b)PurposeThe
			 purpose of this Act is to facilitate an exchange of land between the Federal
			 Government and San Bernardino County, California, to make available to the
			 County land for biomass utilization facilities, biomass recycling activities,
			 and industrial resource recovery and recycling activities.
			2.Land exchange,
			 San Bernardino National Forest, California
			(a)DefinitionsIn
			 this section:
				(1)CountyThe
			 term County means the County of San Bernardino,
			 California.
				(2)Federal
			 landThe term Federal
			 land means the land identified in subsection (c)(2), which is National
			 Forest System land within the San Bernardino National Forest, California,
			 available for exchange under this section.
				(3)Non-Federal
			 landThe term non-Federal land means the land
			 identified in subsection (c)(1), which is land owned by the County and
			 available for exchange under this section.
				(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Land
			 exchangeIf the County
			 conveys to the Secretary all right, title, and interest of the County in and to
			 the non-Federal land described in subsection (c)(1), the Secretary shall convey
			 and quitclaim to the County, in exchange for such non-Federal land, all right,
			 title, and interest of the United States in and to the Federal land described
			 in subsection (c)(2). The conveyance shall be made without further
			 environmental analysis and shall be subject to any valid existing rights and
			 such additional terms, conditions, and reservations as the Secretary may
			 require.
			(c)Lands To be
			 exchanged
				(1)Non-federal
			 landThe non-Federal land to be exchanged are approximately 71
			 acres located in section 36, Township 3 North, Range 1 East, San Bernardino
			 Meridian, as described by the County Assessor as parcel APN#
			 0447–071–11–0000.
				(2)Federal
			 landThe Federal land to be
			 exchanged are approximately 53 acres located in section 31, Township 3 North,
			 Range 2 East, San Bernardino Meridian.
				(d)Maps and
			 correction authorityThe Federal land and non-Federal land are
			 generally described on maps entitled Doble expansion–County of San
			 Bernardino and dated June 10, 2005, which shall be on file and
			 available for public inspection in the Offices of the Chief of the Forest
			 Service and of the Supervisor of San Bernardino National Forest until such time
			 as the lands are conveyed. The County and the Secretary may by mutual agreement
			 make adjustments in the descriptions of the Federal land and non-Federal land
			 to be exchanged.
			(e)TimingIt
			 is the intent of Congress that the land exchange under this section be
			 completed not later than one year after the date of the enactment of this
			 Act.
			(f)ValuationThe Federal land and non-Federal land shall
			 be valued through an appraisal done in conformity with the Uniform Appraisal
			 Standards for Federal Land Acquisitions.
			(g)Equal value and
			 cash equalization
				(1)Equal value
			 exchangeThe land exchange under this section shall be for equal
			 value, or the values shall be equalized by a cash payment as provided for under
			 this subsection.
				(2)Cash
			 equalization paymentThe County or the Secretary, as appropriate,
			 may equalize the values of the lands to be exchanged under this section by cash
			 payment without regard to any statutory limit on the amount of such a cash
			 equalization payment.
				(3)Deposit and use
			 of funds received from countyAny cash equalization payment
			 received by the Secretary under this subsection shall be deposited in the fund
			 established under Public Law 90–171 (16 U.S.C. 484a; commonly known as the Sisk
			 Act). The funds so deposited shall remain available to the Secretary, until
			 expended, for the acquisition of lands, waters, and interests in land for the
			 San Bernardino National Forest.
				(4)Source of funds
			 for payment by secretaryIf the Secretary will make a cash
			 equalization payment to the County under this subsection, the Secretary may use
			 funds available from the Land and Water Conservation Fund, the Act of June 15,
			 1938 (Chapter 438; 52 Stat. 699, commonly known as the Receipts Act of 1938),
			 or capital improvement funds.
				(h)Land title and
			 survey standardsTitle to the non-Federal land shall conform with
			 the title approval standards of the Attorney General applicable to Federal land
			 acquisitions and shall otherwise be acceptable to the Secretary. Before
			 completing the exchange, the Secretary shall inspect the non-Federal lands to
			 assure that the land meets Federal standards, including hazardous materials and
			 land line surveys.
			(i)Implementation
			 costsThe costs of
			 implementing the land exchange under this section shall be shared equally by
			 the Secretary and the County, except that with respect to the Federal land
			 conveyed to the County, the County shall also pay for the costs of survey,
			 monumenting the property lines, and recording deeds of conveyance, as well as
			 any costs incurred with the issuance of easements by the Secretary for existing
			 uses on the Federal land.
			(j)Management of
			 acquired landsThe Secretary
			 shall manage the non-Federal land acquired under this section in accordance
			 with the Act of March 1, 1911 (16 U.S.C. 480 et seq.; commonly known as the
			 Weeks Act) and other laws and regulations pertaining to National Forest
			 System.
			(k)Pacific crest
			 national scenic trail relocationBefore completing the land exchange under
			 this section, the Secretary shall relocate the portion of the Pacific Crest
			 National Scenic Trail located on the Federal land to adjacent National Forest
			 System land. The trail relocation shall be conducted without further
			 environmental analysis.
			
